Citation Nr: 1647736	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-23 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement an initial disability rating in excess of 10 percent for a medial meniscus tear of the right knee, rated as on the basis of limitation of flexion from July 5, 2010 onward and entitlement to an increased rating for right knee instability rated as noncompensable prior to July 25, 2013 and 10 percent disabling thereafter.

2. Entitlement to an initial compensable disability rating for a right fifth metacarpal fracture. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1997 to October 2001.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from November 2011, June 2013, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in June 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his medial meniscus tear of the right knee is worse than the ratings currently assigned and that his right fifth metacarpal fracture is worse than his noncompensable disability rating. The Veteran last underwent VA examinations in August 2013. He testified at his June 2016 hearing that his service-connected conditions have worsened since his last examination.

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The Veteran's August 2013 VA medical examination does not include all of these findings. Therefore, remand is required for a new VA medical examination on this additional basis.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify all medical care providers who treated him for his right knee and right hand and whose records have not been obtained and added to the record. 

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran. Any records obtained as a result of such efforts should be associated with the claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and severity of his service-connected medical right knee disabilities and right fifth metacarpal feature. 

For the Veteran's right knee examination, all indicated tests and studies must be performed. This testing must include range of motion testing for the following areas: active motion, passive motion, weight-bearing and nonweight-bearing. Full range of motion testing must also be conducted on the left knee, unless the left knee is damaged (any disorder that would make the left knee abnormal).  The examiner should complete the applicable Disability Benefits Questionnaire.

For the Veteran's right hand examination, the examiner should identify all disability and functional impact related to the service-connected right fifth metacarpal fracture, to include discussion of any functional impact in his use of his hand, to include loss of grip strength.  All discussion regarding how the residual disability stemming from the fracture of the right fifth metacarpal affects the overall use of the hand and/or other joints in the hand/fingers would be of great assistance.

The entire claim file, to include all electronic files, must be reviewed by the examiner. All appropriate tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).




